         Case 2:18-cv-02070-NIQA Document 36 Filed 08/01/19 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 JAMES EVERETT SHELTON                               :          CIVIL ACTION
          Plaintiff                                  :
                                                     :          NO. 18-2070
                v.                                   :
                                                     :
 TARGET ADVANCE LLC                                  :
          Defendant                                  :

                                 SCHEDULING O R D E R
       AND NOW, this 1st day of August 2019, upon the completion of the initial pretrial
conference and pursuant to the provisions of Federal Rule of Civil Procedure 16, it is hereby
ORDERED that:
       1.      This matter is referred to United States Magistrate Judge Lynne A. Sitarski for a
settlement conference, to be held at 9:30 a.m. on December 16, 2019.
       2.      All fact discovery shall be completed by December 27, 2019.
       3.      All expert reports shall be due by January 17, 2020.
       4.      Any rebuttal expert reports are due by February 7, 2020.
       5.      Any dispositive motion shall be filed by March 6, 2020, and any response to the
dispositive motions shall be filed within 21 days.
       6.      A final pretrial conference will be held on or about May 22, 2020, to schedule the
trial date. Lead trial counsel for each party and any unrepresented party are required to attend.
Fourteen (14) days prior to the final pretrial conference, all parties shall file and submit to the
Court a pretrial memorandum that comports with Local Rules 16.1(c) and (d).
       Any failure to comply with this Order may result in sanctions.



                                             BY THE COURT:


                                             /s/ Nitza I. Quiñones Alejandro
                                             NITZA I. QUIÑONES ALEJANDRO
                                             Judge, United States District Court
